    Case: 1:17-cr-00029-WAL-GWC Document #: 92 Filed: 01/04/21 Page 1 of 9




                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX


UNITED STATES OF AMERICA                  )
                                          )
            v.                            )
                                          )                Criminal Action No. 2017-0029
JOSUE NAVARRO,                            )
                                          )
                  Defendant.              )
__________________________________________)

Attorneys:
Rhonda Williams-Henry, Esq.,
St. Croix, U.S.V.I.
        For the United States

Gabriel J. Villegas, Esq.,
St. Croix, U.S.V.I.
        For Defendant

                                MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on Defendant Josue Navarro’s (“Defendant”)

“Memorandum of Law in Support of Motion for Habeas Corpus Relief Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) Extraordinary and Compelling Circumstances” (“Motion”) (Dkt. No. 82); the

Government’s Opposition thereto (Dkt. No. 83); Defendant’s Reply (Dkt. No. 86); the

Government’s Sur-Reply (Dkt. No. 89); and the “Government’s Notice of Change in Position

Regarding Administrative Exhaustion” (Dkt. No. 90). For the reasons discussed below,

Defendant’s Motion will be denied.

                                     I.    BACKGROUND

       On November 8, 2018, Defendant pleaded guilty to one count of Attempted Coercion and

Enticement for Illegal Sexual Activity. (Dkt. No. 58). On February 21, 2019, this Court sentenced
    Case: 1:17-cr-00029-WAL-GWC Document #: 92 Filed: 01/04/21 Page 2 of 9




Defendant to 30 months imprisonment. (Dkt. No. 78). Defendant is currently imprisoned at Federal

Correctional Institute Seagoville (“FCI Seagoville”) in Texas. (Dkt. Nos. 82 at 1, 83 at 1).

        In the instant Motion, Defendant asks the Court to release him to home confinement for

the remainder of his sentence. (Dkt. No. 82 at 1). In support of this request, Defendant asserts that

FCI Seagoville has experienced the largest outbreak of COVID-19 in the Bureau of Prisons

(“BOP”) and that over 50% of the inmate population there has the virus. Id. In his Reply, Defendant

argues that he has exhausted his administrative remedies—attaching an exhibit that shows that the

Warden of FCI Seagoville denied his request for compassionate release on April 22, 2020. (Dkt.

Nos. 86 at 2, 86-2). Defendant also argues that although he is not “an older person with a terminal

medical condition,” extraordinary and compelling reasons for his release exist because he has

tested positive for COVID-19. Id. at 5-6. Defendant also contends that the conditions at FCI

Seagoville constitute extraordinary and compelling reasons for his release, reiterating his claim

that it is the “hardest hit facility in the BOP” and asserting that it does not permit social distancing,

supply the requisite personal protective equipment, or follow the Centers for Disease Control and

Prevention’s protocols to keep the prison population or its staff safe. Id. at 6-8.

        The Government opposes Defendant’s Motion, arguing that Defendant has not met the

“extraordinary and compelling reasons” criteria for release. (Dkt. Nos. 83, 89). 1 The Government

argues that “[c]lassifying COVID-19 as an extraordinary and compelling reason would be

inconsistent with the text of the compassionate release statute and the Sentencing Commission’s

policy statement.” (Dkt. No. 89 at 6). The Government also contends that “the mere existence of



1
  The Government originally argued that Defendant also had not exhausted his administrative
remedies. (Dkt. Nos. 83, 89). However, the Government subsequently filed its “Government’s
Notice of Change in Position Regarding Administrative Exhaustion” (Dkt. No. 90) and now
concedes that Defendant has, in fact, exhausted his administrative remedies in light of the Third
Circuit panel opinion in United States v. Harris, 812 F. App'x 106 (3d Cir. 2020).
                                                   2
    Case: 1:17-cr-00029-WAL-GWC Document #: 92 Filed: 01/04/21 Page 3 of 9




COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.” (Dkt. Nos. 83 at 14, 89 at 6) (quoting United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

                                      II.     DISCUSSION

       Once a federally-imposed sentence commences, a district court has limited authority to

modify that sentence. One such authority is found in the First Step Act, which allows the court to

consider a defendant’s motion for compassionate release for “extraordinary and compelling

reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). This statute provides, in relevant part:

       The court may not modify a term of imprisonment once it has been imposed except
       that—
           (1) in any case—
               (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that—
                   (i) extraordinary and compelling reasons warrant such a reduction . . . .

18 U.S.C. § 3582(c).

       A.       30-Day Requirement

       The Court finds that it has jurisdiction to review this matter because Defendant has satisfied

the 30-day requirement. While there is nothing on the record that reveals the exact date that

Defendant submitted his request for release to the warden of FCI Seagoville, the record establishes

that the warden denied his request on April 22, 2020 (Dkt. No. 86 at 2, Ex. 3) and that Defendant

filed the instant Motion on July 24, 2020 (Dkt. No. 82). Because the Motion was filed over 30 days

from the date of the warden’s denial—and thus, necessarily, over 30 days from the date that

                                                 3
    Case: 1:17-cr-00029-WAL-GWC Document #: 92 Filed: 01/04/21 Page 4 of 9




Defendant submitted his request to the warden—the Court finds that the 30-day exhaustion

requirement has been satisfied. Harris, 812 F. App'x at 107 (concluding that a defendant may file

a motion for compassionate release once thirty days have elapsed after the warden receives the

request, even if the warden denies the request within the thirty-day period); see also Raia, 954

F.3d at 595 (3d Cir. 2020) (“But before they [file a compassionate release motion], defendants

must at least ask the BOP to do so on their behalf and give the BOP thirty days to respond.”).

       B.     Extraordinary and Compelling Reasons

       The Court now turns to whether Defendant has established that “extraordinary and

compelling reasons” warrant a reduction of his sentence. Congress directed the Sentencing

Commission to “describe what should be considered extraordinary and compelling reasons for

sentence reduction, including the criteria to be applied and a list of specific examples.” See 28

U.S.C. § 994(t). In response, the Sentencing Commission issued a policy statement which includes

an application note that lists three specific circumstances and a fourth general catchall provision

that qualify as “extraordinary and compelling” reasons that warrant a reduction of a sentence.

U.S.S.G. § 1B1.13, Application Note 1(A)-(C). The three specific circumstances are: (1) a

“terminal illness” or a “serious medical condition,” “functional impairment,” or “cognitive

impairment” that “substantially diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility and from which he or she is not expected to recover;”

(2) the defendant “is at least 65 years old,” “is experiencing a serious deterioration in physical or

mental health because of the aging process,” “and has served at least 10 years or 75 percent of his

or her term of imprisonment, whichever is less;” and (3) certain family circumstances exist where




                                                 4
    Case: 1:17-cr-00029-WAL-GWC Document #: 92 Filed: 01/04/21 Page 5 of 9




the caregiver of the defendant’s minor child(ren) has died or become incapacitated or the defendant

would be “the only available caregiver” for his or her spouse or registered partner. Id. 2

       While the Third Circuit has not articulated a specific standard to be applied to

compassionate release motions in the context of the COVID-19 pandemic, a panel of the Third

Circuit has generally observed that the mere “existence of some health risk to every federal

prisoner as the result of this global pandemic does not, without more, provide the sole basis for

granting release to each and every prisoner . . . .” United States v. Roeder, 807 Fed. App’x 157,

161 n.16 (3d Cir. 2020). From that ruling, certain courts within the Third Circuit have inferred that

a prisoner seeking release due to COVID-19 must at least show: “(1) a sufficiently serious medical

condition, or advanced age, placing the prisoner at a uniquely high risk of grave illness or death if

infected by COVID-19; and (2) an actual, non-speculative risk of exposure to COVID-19 in the

facility where the prisoner is held.” United States v. Somerville, 463 F. Supp. 3d 585, 597 (W.D.

Pa. 2020); see also United States v. Gray, 2020 WL 5350444, at *1 (W.D. Pa. Sept. 4, 2020) (“[A]

medically compromised prisoner's showing of non-speculative risk of exposure to COVID-19 can

justify compassionate release . . . .”); United States v. McKinnon, 2020 WL 4530737, at *2 (M.D.

Pa. Aug. 6, 2020); United States v. Boyce, 2020 WL 3268930, at *3 (D. Del. June 17, 2020). This

Court agrees that a showing of this nature would merit the Court’s consideration of a request for

compassionate release.




2
  The general catchall provision provides that “other reasons” may be sufficient if “[a]s determined
by the Director of the [BOP], there exists in the defendant’s case an extraordinary and compelling
reason other than, or in combination with, the reasons described in [the enumerated] subdivisions.”
U.S.S.G. § 1B1.13, Application Note 1(D).

                                                 5
    Case: 1:17-cr-00029-WAL-GWC Document #: 92 Filed: 01/04/21 Page 6 of 9




       Here, Defendant submits that an exhibit showing that he was diagnosed with asymptomatic

COVID-19 3 effective July 12, 2020, together with the conditions at FCI Seagoville warrant his

release. (Dkt. No. 86 at 6-8). Defendant also argues that “extraordinary and compelling reasons”

exist because: “(1) there is no evidence to show that he is not still COVID-positive; (2) even if he

is not COVID-positive now, the possibility of relapse or reinfection is unknown and unpredictable;

and (3) if he does suffer reinfection, his reaction and the long term effects could be more severe,

if not fatal, because of his prior exposure.” (Dkt. No. 86 at 12, Ex. B). However, Defendant

concedes that he is not “an older person with a terminal medical condition.” Id. at 5.

       The Court finds that Defendant has failed to establish that extraordinary and compelling

reasons exist for his release under the circumstances here. First, the Court finds that the alleged

conditions at FCI Seagoville alone do not warrant compassionate release. 4 Even if, in fact, an

actual, non-speculative risk of exposure to the virus exists at FCI Seagoville as a result of a

COVID-19 outbreak, Defendant’s argument fails without a showing that he also has a sufficiently



3
 Defendant states that “[a]lthough the Health services report dated July 12, 2020, shows that he is
asymptomatic, [he] continues to report that he suffers from a dry cough, shortness of breath and
aching bones/joints.” (Dkt. No. 86 at 8). The Court will rely on Defendant’s official medical report
which reflects the diagnosis as “asymptomatic COVID-19.” (Dkt. No. 86-1).
4
  One case to which Defendant cites—United States v. Kelly—stands for the proposition that the
BOP’s alleged failure to control outbreaks at certain facilities constitutes an “extraordinary and
compelling” reason to warrant compassionate release. 2020 WL 2104241, at *7 (S.D. Miss. May
1, 2020). This Court concludes, however, that an outbreak of COVID-19 at a facility—alone—is
not sufficient to warrant such release. See, e.g., United States v. Ordaz, 2020 WL 5993289, at *7
(E.D. Pa. Oct. 9, 2020) (concluding that, even though the defendant had shown that an outbreak
of COVID-19 existed at her facility, she had “not shown the kind of particularized vulnerability to
COVID-19 and its effects required to constitute compelling reasons for release.”); United States v.
Falci, 2020 WL 3410914, at *5 (D.N.J. June 22, 2020) (finding that while the conditions at the
60-year-old defendant’s facility were concerning, extraordinary and compelling reasons did not
exist because the defendant had “not demonstrated a sufficiently heightened medical risk with
respect to COVID-19 . . . .”); United States v. Coles, 2020 WL 1899562 (E.D. Mich. Apr. 17,
2020) (denying a motion for compassionate release for a 28-year-old inmate at a facility with a
COVID-19 outbreak).
                                                 6
    Case: 1:17-cr-00029-WAL-GWC Document #: 92 Filed: 01/04/21 Page 7 of 9




serious medical condition, or advanced age, that places him at a uniquely high risk of grave illness

or death if he is still infected with asymptomatic COVID-19 or is reinfected by the virus. See, e.g.,

Somerville, 463 F. Supp. 3d at 597. As Defendant concedes, he is neither suffering from a terminal

medical condition nor is he elderly—in fact, he is 38 years old. (Dkt. No. 86 at 14). While

Defendant has been diagnosed with asymptomatic COVID-19, this Court concludes that

Defendant’s diagnosis does not qualify as a medical condition warranting release. See, e.g., United

States v. Hilts, 2020 WL 4450373, at *2 (W.D. Pa. Aug. 3, 2020) (finding that any risk to the

defendant that COVID-19 poses was minimized because he already tested positive for COVID-19

and did not suffer from any complications); United States v. Bogdanoff, 2020 WL 2307315, at *5

(E.D. Pa. May 8, 2020) (pointing out that an inmate at a facility with a “massive outbreak of the

COVID-19 virus” did not present any evidence about how his heart issues, in conjunction with his

positive, yet asymptomatic, case of COVID-19 met the existing standard); United States v. Pierre,

2020 WL 6785328, at *6 (E.D. Cal. Nov. 18, 2020) (denying a motion for compassionate release

for a defendant with mild asthma and who had seemingly recovered from asymptomatic COVID-

19 at a facility with an outbreak); United States v. Cabrera, 2020 WL 2549941, at *4 (C.D. Ill.

May 19, 2020) (denying a motion for compassionate release for a 46-year-old defendant with

hypertension who contracted asymptomatic COVID-19 at a facility with a COVID-19 outbreak);

United States v. Krietzman, 2020 WL 4368191, at *3 (N.D. Cal. July 30, 2020) (concluding that

the defendant’s asymptomatic COVID-19 diagnosis was “not a medical condition that qualifies as

an ‘extraordinary and compelling reason[’] to modify his sentence . . . .”).

       Second, Defendant’s arguments concerning the uncertainties surrounding whether he is

still COVID-positive and whether he might suffer from a relapse or reinfection with potentially

more severe consequences because of prior exposure do not advance his cause. As discussed



                                                 7
    Case: 1:17-cr-00029-WAL-GWC Document #: 92 Filed: 01/04/21 Page 8 of 9




above, Defendant’s asymptomatic COVID-19 diagnosis does not constitute an extraordinary and

compelling reason for release. Further, if he has since recovered from the virus, Defendant’s prior

COVID-19 infection does not serve as an extraordinary and compelling reason for release under

the circumstances here. See, e.g., United States v. Korbe, 2020 WL 6384368, at *3 (W.D. Pa. Oct.

30, 2020) (denying a motion for compassionate release for an inmate who had recovered from

COVID-19 and did not show that she had “any underlying medical conditions that place her at a

uniquely high risk of illness or death . . . .”); United States v. Anico, 2020 WL 5407913, at *4 (E.D.

Pa. Sept. 9, 2020) (“As I find that [the defendant’s] medical conditions do not rise to the level that

increases his likelihood of an adverse outcome from COVID-19, especially since he has already

contracted and recovered from the virus, his motion for compassionate release will be denied.”).

Moreover, the possibility of reinfection does not alter this conclusion. See, e.g., United States v.

Manzo, 2020 WL 6786898, at *4 (E.D. Wash. Nov. 18, 2020) (rejecting a 45-year-old defendant’s

argument that he is entitled to compassionate release because “he is at risk of reinfection and is

particularly vulnerable to complications from COVID-19 because he has already contracted it.”);

see also United States v. Calloway, 2020 WL 7480295, at *3 (E.D. Pa. Dec. 18, 2020) (“[T]he

possibility of reinfection is not an extraordinary and compelling reason for compassionate release,

particularly where a defendant presented no symptoms in his first experience with the virus.”);

United States v. Wiltshire, 2020 WL 7263184, at *6 (E.D. Pa. Dec. 9, 2020) (concluding that “the

risk of reinfection after a prior positive test for COVID-19 is not a basis for compassionate release”




                                                  8
    Case: 1:17-cr-00029-WAL-GWC Document #: 92 Filed: 01/04/21 Page 9 of 9




particularly where the inmate “had the good fortune to be asymptomatic and has made an apparent

full recovery.”). 5 Thus, Defendant’s arguments are unavailing. 6

                                     III.    CONCLUSION

       While the COVID-19 pandemic remains ever present and the Court appreciates the danger

posed thereby, the Court finds that “extraordinary and compelling reasons” do not exist here that

warrant compassionate release. Accordingly, the Court will deny Defendant’s Motion.

       An appropriate Order accompanies this Memorandum Opinion.

Date: January 4, 2021                                 ________/s/______
                                                      WILMA A. LEWIS
                                                      Chief Judge




5
  While Defendant cites to numerous cases that purportedly support his contentions, they are
seemingly inapposite. Indeed, all of the cases upon which Defendant relies that the Court was able
to locate—except for Kelly, which was previously discussed and with which the Court disagrees—
involve circumstances in which the defendant had underlying health conditions. See, e.g., United
States v. Rodriguez, 451 F. Supp. 3d 392, 401 (E.D. Pa. 2020) (granting a defendant’s motion for
compassionate release in part because the defendant had “[t]ype 2 diabetes mellitus with diabetic
neuropathy, essential hypertension, obesity, and ‘abnormal liver enzymes in a pattern most
consistent with non-alcoholic fatty liver disease.’”) (citation omitted); United States v. Davis, 468
F. Supp. 3d 1243, 1245 (E.D. Cal. 2020) (granting a motion for compassionate release in a case
where the defendant was COVID-positive; 74 years old; and suffered from “many medical
conditions, including chronic obstruction pulmonary disease (‘COPD’), atrial fibrillation, edema,
and high blood pressure.”); United States v. Sholler, 445 F. Supp. 3d 265, 270 (N.D. Cal. 2020)
(granting a motion for compassionate release for a defendant who was 73 years old and had been
diagnosed with “Parkinson's disease, major depressive disorder, acute sinusitis, diabetes mellitus
(type II), hyperlipidemia, ulcerative colitis, and COVID-19 virus infection.”); United States v.
Arceo, 2020 WL 4001339, *2 (N.D. Cal. July 15, 2020) (acknowledging the COVID-19 outbreak
at FCI Seagoville and ultimately deciding to reduce the defendant’s sentence in part because the
defendant’s “hypertension, type 2 diabetes mellitus, and obesity place him at an elevated risk for
severe COVID-19 complications.”).
6
 In view of Defendant’s failure to show that he has a sufficiently serious medical condition, or
advanced age, that places him at a uniquely high risk of grave illness or death if infected with
COVID-19, the Court need not address whether Defendant has shown a non-speculative risk of
exposure to COVID-19 at the facility where he is held or the Section 3553(a) factors.



                                                 9
